 
 
IV 
111th CONGRESS
1st Session
H. RES. 485 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mrs. Lowey submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of the third week of April 2009 as National Shaken Baby Syndrome Awareness Week. 
 
 
Whereas the month of April has been designated National Child Abuse Prevention Month as an annual tradition initiated in 1979 by President Jimmy Carter; 
Whereas the National Child Abuse and Neglect Data System reports that 794,000 children were victims of abuse and neglect in the United States in 2007, causing unspeakable pain and suffering for our most vulnerable citizens; 
Whereas over 95,000 of those children were younger than 1 year old; 
Whereas more than 4 children die each day in the United States as a result of abuse or neglect; 
Whereas children younger than 1 year old accounted for over 40 percent of all child abuse and neglect fatalities in 2007, and children younger than 4 years old accounted for nearly 76 percent of all child abuse and neglect fatalities in 2007; 
Whereas abusive head trauma, including the trauma known as Shaken Baby Syndrome, is recognized as the leading cause of death among physically abused children; 
Whereas Shaken Baby Syndrome can result in loss of vision, brain damage, paralysis, seizures, or death; 
Whereas medical professionals believe that thousands of additional cases of Shaken Baby Syndrome and other forms of abusive head trauma are being misdiagnosed or left undetected; 
Whereas Shaken Baby Syndrome often results in permanent and irreparable brain damage or death of the infant and may result in extraordinary costs for medical care during the first few years of the life of the child; 
Whereas the most effective solution for preventing Shaken Baby Syndrome is to prevent the abuse, and it is clear that the minimal costs of education and prevention programs may avert enormous medical and disability costs and immeasurable amounts of grief for many families; 
Whereas prevention programs have demonstrated that educating new parents about the danger of shaking young children and how to protect their children from injury can significantly reduce the number of cases of Shaken Baby Syndrome; 
Whereas education programs raise awareness and provide critically important information about Shaken Baby Syndrome to parents, caregivers, childcare providers, child protection employees, law enforcement personnel, health care professionals, and legal representatives; 
Whereas National Shaken Baby Syndrome Awareness Week and efforts to prevent child abuse, including Shaken Baby Syndrome, are supported by groups across the United States, including groups formed by parents and relatives of children who have been injured or killed by shaking, whose mission is to educate the general public and professionals about Shaken Baby Syndrome and to increase support for victims and their families within the health care and criminal justice systems; 
Whereas 20 States have enacted legislation related to preventing and increasing awareness of Shaken Baby Syndrome;
Whereas it would be appropriate to observe the third week of April 2009 as National Shaken Baby Syndrome Awareness Week; and
Whereas Congress strongly supports efforts to protect children from abuse and neglect: Now, therefore, be it 
 
That the House of Representatives—
(1)supports the designation of National Shaken Baby Syndrome Awareness Week; 
(2)commends hospitals, child care councils, schools, community groups, and other organizations that are— 
(A)working to increase awareness of the danger of shaking young children; 
(B)educating parents and caregivers on how they can help protect children from injuries caused by abusive shaking; and 
(C)helping families cope effectively with the challenges of child-rearing and other stresses in their lives; and 
(3)encourages the people of the United States— 
(A)to remember the victims of Shaken Baby Syndrome; and 
(B)to participate in educational programs to help prevent Shaken Baby Syndrome.  
 
